Citation Nr: 1222275	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  07-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from December 1941 to May 1942 and from August 1942 to March 1946 with the Philippine Commonwealth Army and Philippine Guerrilla and Combination Service.  Service department records confirm that the Veteran had recognized Guerrilla service from August 1942 to March 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In October 2009, this case was remanded by the Board for additional development, including scheduling the Veteran for a Travel Board hearing before a Veterans Law Judge.  The hearing was scheduled for April 18, 2011; however, he failed to report.  Therefore, the request for such a hearing is considered withdrawn.   In June 2011, this case was again remanded by the Board for further development.  The Board is satisfied that the action directed in these remands has been performed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Arthritis was not present until more than one year following the Veteran's discharge from service, and no current arthritis is etiologically related to service.

2.  Hypertension was not present until more than one year following the Veteran's discharge from service, and no current hypertension is etiologically related to service.

3.  Gastritis was not present in service; and no current gastritis is etiologically related to service.

CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in or aggravated by active service, and the incurrence or aggravation of hypertension during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  Gastritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by letter mailed in March 2006, prior to the initial adjudication of the claims.  In this respect, this letter informed the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims and the relative duties on the part of himself and VA in developing his claims.  This letter did not provide notice of the criteria for establishing an initial disability rating and effective date of award.  However, as the claims remain denied, this notice defect regarding the downstream issues of a service connection award has been rendered harmless.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that all known STRs and service personnel records (SPRs) have been associated with the claims folder.  The Veteran claims treatment for disability during active duty, but the Veteran has not identified an existing facility who may have custody of the alleged records.  The Board is unaware of any further sources of military records.  Additionally, the Veteran has not reported obtaining VA treatment.  There are no outstanding requests to obtain any additional private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

The Board is also unaware of any pertinent records in the possession of the Social Security Administration (SSA) relevant to this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  

The Board notes that the Veteran failed to report for a VA examination scheduled in October 2011 in compliance with the June 2011 Board remand, despite being advised of the examination.  The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Since the Veteran failed to report for the October 2011 VA examination, in February 2012 the Board requested and later obtained an opinion from an appropriate medical specialist with the Veterans Hospital Administration (VHA).  Clearly, this Board action satisfied the prior remand directives.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

The Board also finds that the VHA opinion is adequate to decide these claims.  Notably, the Board could not obtain an actual examination of the Veteran due to his failure to report for examination.  Additionally, the VHA examiner concluded, in part, that the record contained insufficient medical data to associate the disorders with service.  Notably, VA has requested all relevant private medical records from the Veteran, and offered to assist the Veteran in obtaining any records.  The lack of current examination findings, and the lack of all available private medical records, is the ultimate responsibility of the Veteran.  As such, the Board finds that the VHA examiner provided the best possible opinion on the available evidence of record, and the lack of a more concrete opinion does not render the examination report inadequate for rating purposes.  

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of each claim.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension or arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996). 

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids them by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his or her claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 19 (1999). 

Analysis

At the outset, in a September 2009 brief, the Veteran's representative stated that the Veteran advised the RO of his POW status and should be afforded consideration under 38 C.F.R. § 3.309(c).  However, in an August 2005 administrative decision, the RO found that the Veteran may not be recognized as a former POW.  Accordingly, the Board finds that the provisions of 38 C.F.R. § 3.309(c) are not for application in this case.

Next, in a February 2010 statement in support of claim, the Veteran alleged that his disabilities are related to "war action."  The Veteran appears to allege that his disabilities are related to combat during his service.  However, the Veteran has not provided details that any of the diseases in questions were incurred during combat action, or became symptomatic during combat action.  A review of his service personnel records does not show that the Veteran participated in combat.  

Additionally, the National Personnel Records Center (NPRC) provided the Veteran's Affidavit for Philippine Army Personnel, Form 23, which indicates that as of January 1946, the Veteran had no record of wounds or illness incurred from December 1941 to the date of return to military control.  

In February 2005, the Veteran submitted a Form 23 identical to the one provided by NPRC; however, in August 2007, he submitted a Form 23 showing that from July 1944 to December 1945 he was treated for peptic ulcer, arthritis, and malaria.  Upon request from VA, the Veteran failed to provide his original copy of the Form 23.  

Considering the discrepancies between the two documents provided by the Veteran and the document provided by NPRC, and since the Veteran failed to provide his original Form 23 for inspection, the Board finds that the Veteran's Form 23 submitted in August 2007 is not credible.

Based on the totality of the evidence, including the conflict with the Veteran's current assertions and the report upon separation from service, the Board finds that the Veteran is not a credible historian regarding material facts of this case and appears to have submitted a false document.  On this record, the Board refuses to accept the Veteran's assertion of combat service and possibly combat-onset of disability.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The Board will now consider the Veteran's claims for service connection for arthritis, hypertension, and gastritis.

The Veteran's STRs include only the March 1946 separation examination which shows no indication of any of the Veteran's claimed disabilities.  All testing was normal and the examiner specifically stated that the Veteran had no wounds, disabilities, or diseases that were incurred in the line of duty.

As indicated above, the credible Form 23 provided by the NPRC indicates that as of January 1946, the Veteran had no record of wounds or illness incurred from December 1941 to the date of return to military control.

Overall, the available STRs and SPRs provide strong probative evidence against this claim, reflecting contemporaneous report from separation that the Veteran had no wounds, disabilities, or diseases that were incurred in the line of duty.

Private treatment records include an August 1982 note which reflects a diagnosis of gastritis.  An April 1997 hospital report shows that the Veteran was admitted in March 1997 and released in April 1997 for treatment of acute gastroenteritis.  A February 2000 note reflects an impression of "rule out hypertension, osteoarthritis."  A January 2004 report reflects a diagnosis of rheumatoid arthritis.

In a May 2005 statement, the Veteran contended that his rheumatoid arthritis began in July 1946.

The Veteran submitted multiple statements from Dr. W.R.D. which include statements received in June 2005 which indicate treatment of osteoarthritis since 1997 which the physician related to the Veteran's service.  In a statement received in October 2005, the physician related the Veteran's hypertension and gastritis to his arthritis.  In statements received in February 2006, the physician stated that he had treated the Veteran for osteoarthritis, gastritis, and hypertension for years.  He again opined that his arthritis was related to his service and that hypertension and gastritis were complications of the arthritis.

In a medical certificate from Dr. W.R.D. received in January 2009, the physician explained that the Veteran informed him that his claims had been denied because the physician failed to relate his disabilities to his service.  The physician stated that upon further investigation, he learned that the Veteran had arthritis since July 1944.  The physician explained that the Veteran failed to provide him with "exact information" due to his failing memory and that his children showed him a certified true copy of evidence of his illness in 1944 at which point he related the "said recurrent disease" to his service.

In an August 2007 statement, two of the Veteran's fellow servicemen stated that they had personal knowledge that he had arthritis during service and has had arthritis since his service.  They also related the Veteran's arthritis to his service.

Pursuant to the Board's referral of this case for a VHA medical opinion, a VA physician reviewed the Veteran's claims folder and in March 2012 stated that the January/March 1946 report of separation examination reflects a normal musculoskeletal examination and normal blood pressure.  She also noted that the Form 23 submitted by the NPRC and completed by the Veteran showed no disability, wounds, or illnesses that were incurred during his service.

With regard to arthritis, the VHA physician noted that various medical certificates from the Veteran's treating physicians are not supported by sufficient medical documentation in the form of medical notes, medical examinations, lab work, and imaging which would support the diagnoses and course of the disease(s) throughout the years.  The VHA physician stated that it was unclear whether the Veteran had rheumatoid arthritis, gouty arthritis, or osteoarthritis and that there is insufficient evidence available to establish the exact etiology of his arthritis. 

As regards hypertension, the VHA physician noted that there was documentation of high blood pressure in May 2002 and December 2003, but that all other medical notes show that the Veteran was not hypertensive and there is no documentation of treatment of hypertension.

As regards gastroenteritis, the VHA physician noted that the Veteran had an episode in April 1997.

Upon review of the claims file, the VHA physician concluded that the Veteran's arthritis, hypertension, and gastritis did not have their onset during active service and are not related to his period of active service.  The rationale provided was that there is insufficient medical documentation to support a finding of service connection.  The examiner noted that the Veteran submitted various medical certificates from his treating physicians which do not bear any weight since they were not supported by any documentation of physical examinations.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Also, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds the opinion of the VHA physician to be more probative than that of Dr. W.R.D., the Veteran and the Veteran's witnesses  

The medical opinions of Dr. W.R.D. are entitled to little, if any, probative weight.  First, Dr. W.R.D. based his opinion, in part, upon the Veteran's assertion that his disabilities began in service which is purportedly corroborated by a "certified" document provided by his family documented an inservice onset.  However, the "certified" document refers to the Form 23 submitted by the Veteran in August 2007 which is deemed by the Board to be a false document.  The more accurate account, which is the Form 23 provided by the NPRC, reflects that the Veteran had no wounds or illness incurred during active service - has been accepted as true by the Board as it comes from a reliable source.  Thus, the medical opinions of Dr. W.R.D. are premised in part upon a factual history which is rejected by the Board.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).

Second, the medical opinions of Dr. W.R.D. provide no rationale for the conclusions reached.  The Board simply finds no reasoning as to why the Veteran's service bears any relationship to the onset of arthritis, hypertension and/or gastritis many decades later.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  Alternatively, the Board finds no reasoning supporting any conclusion that arthritis, hypertension and/or gastritis have been chronic since service.

On the other hand, the VHA physician provided a well-reasoned rationale for her opinion which is based upon an accurate review of the claims folder.  This examiner demonstrated an exacting understanding as to the onset of specific clinical findings (or lack thereof).  For example, the examiner documented blood pressure readings since 1946.  This physician also pointed to medical certificates which only began in 2004.  This physician also provided opinion based upon the version of Form 23 found credible by the Board.  Furthermore, the examiner provided a direct, conclusive opinion that the Veteran's arthritis, hypertension, and gastritis did not have onset during service or was in any way related to service.

The Veteran has also provided statements from former servicemates who purport to express knowledge that the Veteran's disabilities began in service.  One affidavit asserts that the Veteran had peptic ulcer due to limited food and water, and arthritis due to hiking in the fields and dense jungle.  Another affidavit asserts that they "personally know" that the Veteran had been suffering from peptic ulcer and arthritis during service, and that these disorders were "due to his military service."

The Board first observes that these witnesses do not provide any specific observations to support their "personal knowledge" that the Veteran suffered from peptic ulcer and/or arthritis.  For example, it is unclear whether these individuals are medically diagnosing the Veteran with peptic ulcer and/or arthritis based upon outwardly observable symptoms, whether they are reporting hearsay diagnosis, etc.  On their face, these statements contain very little probative value.  

More importantly, the Board observes that the servicemate statements conflict with the findings from the March 1946 separation examination and the VA Form 23 provided by the NPRC which reflect that all testing was normal and that the Veteran had no wounds, disabilities, or diseases that were incurred in the line of duty.  Overall, the Board places greater probative value to the accuracy of the information provided on the March 1946 separation examination and the VA Form 23 provided by the NPRC.

Additionally, the Board finds that the opinions of the March 1946 military examiner - who found no chronic disability in service - as well as the VHA examiner - who found that the Veteran's claimed gastritis, arthritis and hypertension were not incurred in or aggravated during service - greatly outweigh the medical diagnoses and opinions provided by the Veteran and his lay witnesses, as the military examiner and VHA examiner possess greater expertise and training in speaking to the medical issues at hand.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's assertions that his arthritis/osteoarthritis, hypertension, and gastritis either began in service or are related to his service - made in connection with a claim for monetary benefits - are not deemed credible and are not persuasive.

As previously discussed, the Board has found that the Form 23 submitted by the Veteran in August 2007, which shows purportedly shows inservice treatment for the peptic ulcer and arthritis, is not credible and is inconsistent with the Form 23 provided by the NPRC which does not reflect treatment for any arthritis or peptic ulcer.  The Veteran's submission of a false document directly impacting the claim at hand, unfortunately, impeaches the entirety of his testimony.

With respect to Dr. W.R.D.'s opinion that the Veteran's hypertension and gastroenteritis are secondary to his arthritis, the Board notes that secondary service connection presupposes the existence of an established service-connected disability.  In this case, the Veteran is not service-connected for arthritis.  Thus, there can be no secondary service connection for any condition allegedly due to arthritis.  38 C.F.R. § 3.310.  Where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no legal basis for an award of secondary service connection for hypertension or gastroenteritis, any claim for secondary-service connection must also be denied as a matter of law.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's arthritis and hypertension were not present until more than one year following discharge from service, and the Veteran's arthritis, hypertension, and gastritis are not related to his military service.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

Service connection for arthritis is denied.

Service connection for hypertension is denied.

Service connection for gastritis is denied.


____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


